Mr. President,
Excellencies Heads of State and Government,
Ladies and Gentlemen Heads of Delegations, Ladies, Gentlemen,
At the outset, Mr. President, I should like to extend my warm congratulations to you on your election as President of this 75th session of the United Nations General Assembly. I have no doubt that your personal attributes, your long and rich experience and your leadership constitute important assets that will enable the General Assembly to make progress in fulfilling the mandate entrusted to it by member States. I can assure you of the Niger’s readiness to provide you with all of the support you require in carrying out your duties.
I would also like to pay a deserved tribute to the outgoing president, Mr. Tijjani Muhammad Bande, for his leadership in steering the 74th session, which was marked, as we all know, by the unprecedented COVID-19 pandemic situation.
Finally, I would like to congratulate Secretary-General Antonio Guterres for the exemplary work he has accomplished in making our Organization more capable of meeting people’s needs for greater solidarity, security and development, through the promotion of multilateralism. I commend his leadership in dealing with the unprecedented COVID-19 crisis, in particular his strong advocacy in favour of developing countries. He has shown courage in implementing reforms. The Niger appreciates his personal commitment to a global ceasefire as a result of COVID-19 and his initiatives for climate and stability in the Sahel and West Africa.
Mr. President,
Since 1 January 2020, the Niger has been a non-permanent member of the Security Council, which it is presiding over during this month of September.
I would like to thank member States for this mark of confidence and esteem in my country. We are working with members of the Council and with all other members of the United Nations to promote international peace and security.
The General Assembly is certainly the best place to communicate with the international community directly. That is why I take this opportunity to solemnly announce that this is the last time I will speak as President of the Republic of the Niger. The next presidential election to be held in December in my country will be an opportunity for Nigeriens to choose their new leader. This deadline fills me with pride, in the knowledge that this is the very first time in its history that the Niger will experience a democratic transfer of power.
This deadline will be a decisive moment for the Niger as part of its efforts to deepen its democratic process and political maturity. It is similar to other African countries in democratic transition. It is gradually strengthening its democratic institutions and I have no doubt that in the long term our country will leave behind the memories of the trials and tribulations that have characterized its institutional development for so long.
This qualitative development is the result of the work carried out during my two mandates. Indeed, from the start of my first mandate, I made respect for constitutional texts and institutions a cardinal virtue of my governance for the renaissance of the Niger. My wish was to see the Niger undergo a transformation across all levels: political, economic and social. The results of ten years of implementing the renaissance programme have been largely positive. We have built roads, electrified villages, developed telecommunications infrastructure, fed Nigeriens thanks to the 3N initiative, “Nigeriens Nourishing Nigeriens”, educated and cared for our children, promoted access to water and sanitation and finally, created jobs, especially for young people. Furthermore, despite the threats from terrorist and criminal organizations rocking the Sahel and the Lake Chad basin, we have been able to preserve the integrity of our territory.
Mr. President,
At this time of international crisis linked to the COVID-19 pandemic, the theme chosen for our session is more important than ever. Decisions and consensus are expected of the United Nations so that the international community can act in the most effective way to jointly overcome the consequences of the pandemic. Now is the time to act on the Charter’s provisions, which forcefully stipulate that the United Nations was created to serve the people.
We should therefore reflect on our common future, 75 years after the creation of the United Nations. It is essential that we take steps to make the UN better able to respond to the challenges facing the world. Democratic governance must be better reflected at the global level. We need a more inclusive multilateralism that is more responsive to developing countries and better reflects the realities of the world today. In this way, we will build a more effective multilateralism together for better global governance. We need to build confidence. We need to develop inclusion and transparency.
We must reaffirm our collective commitment to multilateralism. We must return to resolute action in favour of efficiency, representativeness, responsibility and solidarity.
Mr. President,
The measures taken by the Nigerien government to tackle the pandemic have enabled us to control its spread while taking the appropriate measures to deal with its socioeconomic impacts. Therefore, our response plan covers both the immediate health response and broader economic and social alleviation measures. Key elements are already being implemented, such as food distribution, two months of free public services for the most vulnerable households and temporary tax relief for the most hard-hit sectors. We are also providing support to the private sector in the form of loan guarantees.
COVID-19 is putting great strain on our health-care systems. It is also affecting our responses to combat malaria, tuberculosis and other tropical diseases that are too often neglected. Here I would like to reiterate my call for vaccination for all. In addition to the efforts to make the COVID-19 vaccine available, we must continue to support research into vaccines or improved treatments against diseases such as malaria, cancer, diabetes and the Ebola virus. In this regard, I am delighted that polio has been officially eradicated in Africa. Moreover, this is the place to commend and congratulate the health-care soldiers in the war against COVID19. I know that since 2013, world health worker week is celebrated at the beginning of April each year, at the initiative of the WHO. I propose celebrating an international day of front-line health workers given their role in the fight against COVID-19.
COVID-19 must lead us to strengthen our investments in the health system, in particular, care for women and girls. The needs are particularly important on the African continent, where approximately 17% of the world’s population is concentrated, for 1% of global health-care expenditure. It is also important that we rethink the issue of access to medicines because according to figures from the World Health Organization, 42% of medical products sold in Africa are substandard or counterfeit. The coronavirus pandemic reminds us that the global health system remains fragile. Coordinated, decisive and innovative political action, in partnership with the United Nations and other international organizations, is needed to address the COVID-19 pandemic. Defeating COVID-19 means including Africa in the global response based on Africa’s common continental Strategy.
I would like to commend the efforts of the G20 and the United Nations Secretary-General, as well as other partners, in favour of granting a moratorium on the debt of the most fragile States. In combating the current emergency, our States need financial support, commensurate with the economic crisis they are going through. A simple moratorium on the debt will not be enough, given the challenges that must be met. We must write off the debt altogether, and design and implement a new paradigm to meet the development needs of the poorest countries. “The difficulty lies not so much in developing new ideas as in escaping from old ones” said a prominent economist. This is why it is always after shocks that the world reforms. The current paradigm dates from the aftermath of the two oil shocks of 1973 and 1979. Its unchallenged domination has led people to think that it is the end of the story. But it has produced such inequalities that the world is, in this area, in the same situation as at the end of the 19th century. It was thought that the 2008 financial crisis would be an opportunity for its reform: that did not happen. Could the shock of COVID-19 provide another opportunity? I deeply hope so. This shock should be an opportunity to open the debate, including on questions that currently seem utopian such as those relating to the global tax on capital to fight against inequalities, basic universal income to combat poverty, reducing working hours to fight unemployment, and even opening up borders to better support the growth of the world economy. Some think that these are dreams. Putting an end to slavery, the emancipation of women, universal suffrage — these were also once considered dreams.
Mr. President,
To meet the aspirations of the African peoples as contained in Agenda 2063, I have steered on behalf of my African peers since 2017, a new dynamic of regional integration by operationalizing the African Continental Free Trade Area (AfCFTA), whose operational phase was launched on 7 July 2019 in Niamey. The AfCFTA will enable Africa to set up a single market in order to support economic growth and create prosperity, in particular through creating jobs for young people, with 10 to 12 million currently entering the labour market each year.
Africa’s growth and development looked promising at the start of 2020. Growth was expected to rise from 2.9% in 2019 to 3.2% in 2020 and 3.5% in 2021. Significant progress was being made in poverty reduction and health indicators. COVID-19 has shattered that impetus and many of our countries will be in recession. Before COVID-19, Africa needed 600 billion dollars a year to achieve the SDGs. This figure will certainly be reassessed upwards. The pandemic therefore requires that we strengthen bilateral, regional and interregional partnerships. It calls for developing better coordination both with United Nations agencies and international financial institutions. The time has come to further strengthen the links between peace, security in the broadest sense and development. This is about coming together in the face of a global state of emergency that is as much related to health, the economy, society and climate as it is security.
The Niger is convinced that the many threats to international peace and security cannot be resolved by individual States, but by the collective action of the international community. In this regard, I would like to pay tribute to the valiant peacekeepers and elements from our defence and security forces alongside whom they fell in the field of honour, particularly in the Sahel and in the Lake Chad basin. We welcome the strengthening of the operational and intelligence capacities of the defence and security forces at the national level, the operationalization of the Mixed Multinational Force (FMM) in the Lake Chad Basin and that of the G5 Sahel Joint Force. With regard to providing sustainable funding to the latter, I welcome the proposal of our Secretary-General, Mr. Antonio Guterres, drawing on inspiration from the model of the African Union mission in Somalia (AMISOM). Furthermore, the creation of the coalition to fight terrorism in the Sahel, the establishment of a joint command for all the participating military forces including Barkhane and Takuba, the upcoming deployment by the African Union of a contingent of 3,000 men, the initiatives of ECOWAS, are all elements that give us hope of victory over our common enemy: terrorism and organized crime. Here I express our concern about the evolution of the situation in Mali, especially following the coup d’etat in the country on 18 August.
The Niger and the other ECOWAS countries are fully committed to finding solutions to put an end to the crisis in Mali. This requires that the military return to their barracks and a transition be led by civilian authorities. In Mali, and throughout the G5 Sahel area, we need multilateralism in order to pursue the fight against terrorism in all its forms, taking due account of the role of women and young people, because it is on the breeding ground for the poverty that terrorism thrives. Children are among the first victims of the terrorist attacks targeting schools in the Central Sahel region where thousands of children are deprived of education. However, our region did not create these evils. They were imposed on it. Our region is a victim. In other words, the security threat falling on the Sahel is not just a local issue but a global concern. The efforts of the Sahel States must therefore be adequately supported both bilaterally and multilaterally. Here I would also like to commend the sacrifices made by aid workers. I know that they are protected by resolution 2175 of 2014, but this protection must be strengthened.
A follow-up mechanism must be put in place for the disclosure of information and the implementation of sanctions related to attacks against humanitarian workers.
Mr. President,
Since the Abidjan summit, the partnership between Africa and Europe has been part of a new dynamic enabling the two continents to jointly set their priorities. It was based on this innovative and more inclusive approach that the UN-AU-EU trilateral group was established to address the plight of African migrants in detention centres in Libya.
Here I would like to reaffirm the Niger’s solidarity with the brotherly Libyan people, who have been subjected to untold suffering for more than ten years. It is regrettable that the initially promising conclusions of the Berlin Conference under the leadership of Chancellor Merkel have not been respected by those who adopted them. In seeking a solution to this crisis, the role of the African Union and the countries neighbouring Libya should not be overlooked. We are eagerly awaiting the convening of an inter-Libyan National Reconciliation Conference with a view to achieving a political solution to this crisis. We hope to see the appointment of a joint UN-AU special envoy for Libya.
Elsewhere around the world, including the situations in Syria, Burma, Afghanistan, Iraq, Yemen and the Middle East region, the Niger actively participates in the international community’s efforts to ensure peace and security for populations.
On the Palestinian question, the Niger believes that the lasting settlement of this issue necessarily requires talks between Israel and Palestine based on fair and unanimously accepted terms, that is to say a solution between the two States, Israel and Palestine, living side-by-side in peace and security, in strict respect of the 1967 borders, and in accordance with the relevant resolutions of the United Nations Security Council. In this time of pandemic, we express our solidarity with the Palestinian people by supporting UNRWA in its work for the benefit of the vulnerable Palestinian populations. We extend this solidarity to all countries in crisis. That is why we support the call of the United Nations Secretary-General for a suspension or lifting of unilateral coercive measures that may hinder the ability of states to effectively combat the COVID-19 pandemic and meet the needs of their populations.
Mr. President,
COVID-19 calls on us to decide the world we want. What post-COVID-19 world do we want to create? What relationship do we want to have with our planet? The answers to these questions are, as I mentioned earlier, of a health, economic, humanitarian and political nature. The Niger loses approximately one hundred thousand (100,000) hectares of arable land each year, putting our populations in a situation of food insecurity. It is therefore necessary to protect the land and the ecosystem essential to human life. The time has come to create a new social contract for nature on a global scale. To better recover from the crisis, we must align our exit strategies with the 2030 Sustainable Development Goals and create a sustainable and inclusive economy by reducing the risk of future shocks.
Our lifestyles and means of consumption have a significant impact on the planet and on the use of resources. It is imperative that we change them. This is why in Africa we are working within the framework of the Climate Commission for the Sahel region, which I have the honour of chairing, for the implementation of the Paris Agreement on the continent. It is in this spirit that we have drawn up a Global Climate Investment Plan for the Sahel region covering the period 2018-2030 which now constitutes a tool to operationalize the implementation of the Paris Agreement in the region. Likewise, the Great Green Wall Initiative also enables us to build a more sustainable and equitable future and to realize our vision of land degradation neutrality. By preserving the health of our lands and promoting solutions based on respect for nature, we are also preserving the health of our peoples.
Mr. President,
A century ago, when the Spanish flu hit a world torn apart by the Great War, few multilateral institutions existed. Countries today have fought the pandemic in ways that did not previously exist and have learned a lot. Today, the World Health Organization has become the most relevant multilateral framework at our disposal to deal with epidemics in a concerted manner. Other multilateral institutions such as the World Trade Organization (WTO), the World Bank and the International Monetary Fund (IMF) are all tools to enhance our collective capacity to solve global problems.
We urge member States to support the Secretary-General’s efforts to reform the Organization, strengthen its role and provide it with the means to enable it to adequately fulfil its missions. The Niger reiterates once again its commitment to the common African position as expressed through the Ezulwini consensus. The multilateral system arising from the Second World War allowed us to define and implement standards and principles based on human development. Today, respect for the individual, the defence of freedoms and the fight against poverty and epidemics are priorities of the global multilateral system.
Beyond institutional reforms, it is also within our societies that this fight is won, by profoundly changing our behaviour and our policies. We need to invent an economy that respects people and the environment.
Mr. President,
The 75th Anniversary of the United Nations is an opportunity to reflect on how to make it even more capable of meeting new challenges. We must preserve the gains generated by multilateralism and reinforce them. If the international system continues to be perceived as unjust and unequal, if we do not ensure the rule of law over the use of force, if we do not respond to the needs of our citizens, then the factors of instability will multiply and the manifestation of ideological hostility to global governance and democratic models will flourish. The multilateral world we want cannot be based exclusively on the balance of power among the great powers. This is perhaps the most important lesson, Mr. President, that the COVID-19 crisis will have taught us. With this in mind, I would like to recall the words of Dag Hammarskjold who said that the United Nations was not created to take mankind to heaven, but to save humanity from hell. Today we need a more agile, more democratic, more coordinated and more effective United Nations, leading us towards a more secure, inclusive and sustainable world.
In conclusion, I would like to take inspiration from Thucydides’ famous phrase: “We deserve praise, for paying more attention to justice than compelled to do by our power”. Being fairer also means doing everything to avoid falling into the eponymous trap in order to protect humanity from a global confrontation with irreparable consequences. We need to find a new global balance. This is the opportunity that COVID19 has given us.
I thank you for your kind attention.